DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence dated November 4, 2020.  
	Claims 1, 5, 10, and 14 are amended.  Claims 1-5, 8-14, 17, and 18 are pending and have been examined.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2020 has been entered.
Claim Interpretation – 101
	Applicant has amended the claims to overcome the 101 rejection.  The following limitations do not recite an abstract idea.  The limitations that recite steps for constructing a customized predictive model which comprises machine learning algorithms used in one or more neural networks and then analyzing a selection of a geographic area with the customized predictive model to generate a customized output of identified real estate parcels that are predicted to have one or more features of interest.  This is not a mental process because the steps of constructing a predictive 
	Applicant's arguments are persuasive as well, because as Applicant remarks, "previous computer based attempts used database queries and hybrid queries to search fields in databases to search for real estate parcels.  However, these previous systems were limited in scale and in the type of queries that could be made.  For example, the look and feel of real estate as defined by a user was difficult to properly index.  These are computer-based problems that could only be solved with a technological solution."  This is therefore persuasive because it is an improvement in querying.  
 	For these reasons, the 101 rejection of the independent claims is withdrawn.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8, 9-12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terrazas et al., US PGPUB 2017/0091627 A1 ("Terrazas") in view of Gross, US PGPUB 2015/0213315 A1 ("Gross").  
Per claims 1 and 10, which are similar in scope, Terrazas teaches receiving, from a user, a parcel selection of multiple geographic areas having one or more features  of interest to the user in par 017, where a learning dataset is used over a known geographic area that have features, which teach features of interest.  See par 017: "In some examples, a large amount of d data (e.g., geographic data, geospatial data, metadata, etc.) is required to create a learning dataset. An example learning dataset is a model or plurality of models for a known geographic area. Accordingly, an example learning dataset may have n models trained with d geographic data, geospatial data, and metadata for a particular geographic area (i.e., n×d). To train a model for an unknown geographic area, a large number of learning datasets (m) are required."   Parcels are taught in par 002: "Data indicative of geographic area features such as, for example, real estate developments, retail stores, lifestyle, aggregate or partial demographics, wealth, size, store density, resource density, city type, and other equivalent information has become a valuable resource."
Terrazas then teaches accessing, with one or more computer processors, first real estate image data, including first imagery having pixels and including supplemental data having property attributes, for the parcel selection, from a library of real estate image data in par 035, where property attributes are collected on the Internet including images, and as extrinsic evidence shows, all digital images are composed of pixels.  See par 035: "The example geospatial collector 104 collects geospatial data including, without limitation, geographic features (e.g., buildings, terrain, etc.), real estate developments (e.g., construction, housing, etc.), retail stores, resource density (e.g., water, workforce, materials, etc.), geographic area type (e.g., college town, international hub, port, etc.), geographic area shape, size, and/or other similar descriptive information. In some examples, geospatial data are collected using satellite imagery of the geographic area. Additionally or alternatively, geospatial data may be collected via the Internet, surveys or censuses from the geographic area of interest, or monitoring applications." And par 036: "the metadata collector 106 collects geographic data and metadata including, for example, aggregate or partial demographics (e.g., household size, population density, gender and age distributions, etc.), inhabitant lifestyles, wealth (e.g., income, net worth, etc.), size (e.g., distance, population, etc.), store density (e.g., inventory, number of customers, etc.), section type (e.g., city center, suburb, exurb, etc.), and other types of information.
All About Digital Photos, "What is a Digital Photo?" [online], archived on February 7, 2015, available at: < https://web.archive.org/web/20150207194626/http://www.rideau-info.com/photos/whatis.html > ("Digital Photo") is extrinsic evidence that teaches that images on a computer (necessarily digital) are composed of pixels.  See page 1.  Therefore, though Terrazas does not mention "pixels," by mentioning images on a processor, Terrazas teaches pixels.  
constructing, with the one or more computer processors processor, a customized predictive model by analyzing the first real estate image data, including at least the first imagery, corresponding to the parcel selection for the one or more features feature of interest to determine commonalities of the multiple real estate parcels of the parcel selection, the customized predictive model comprising machine learning algorithms used in one or more neural networks  that develop and store correlations for the first imagery based on one or more of: 
Terrazas then teaches image spectral information, image texture information, image contextual details, and patterns in the first real estate image data;  in par 038, where models including neural networks are built on both geospatial and metadata, which teach patterns in the first real estate image data and image contextual details.  See par 038: "The example model trainer 108 trains a first plurality of models pertaining to the first geographic area based on the data (e.g., geospatial data, metadata, etc.) collected for the first geographic area. In some examples, the first plurality of models are bagger decision trees. The first plurality of models are neural nets in some examples. Of course, other machine learning approaches may be utilized without departing from the scope of the present disclosure. Even further, bagger decision trees, neural nets, and other machine learning approaches may be mixed and matched (e.g., decision trees in one model, neural nets in another model, average outcome of decision trees and neural nets in one model, etc.). After the first plurality of models have been trained, the first plurality of models are sent to the geographic area modeler 110, in the illustrated example."
receiving, from the user, a selection of a geographic area in par 061, where a second geographic area is received.  See par 061: "The example geographic area matcher 112 receives the data collected for the second geographic area from geographic area manager 202 and compares it to the plurality of models for the first geographic area trained by the example model trainer 108 (or obtained from the geographic area model database, via the network 118, etc.) (block 308)."
Terrazas then teaches analyzing, with the one or more computer processors, to second real estate image data, including second imagery and including supplemental data having property attributes, of additional geographic areas within the geographic area from the library of real estate image data in par 074 where the model that is built as taught above is used to determine similarities to identify the features of the second geographic area.  See par 074: "If data from the composite model accurately reflects the second geographic area, then the example modeler 210 populates a dataset for the second geographic area using the composite model (block 310). In these examples, the second geographic area is modeled as a copy of the composite model. In some examples, the composite model and the plurality of models from the second geographic area are sent from the geographic area modeler 110 to the geographic area model database 116. After block 310, the example program 300 ceases."
Terrazas then teaches with the customized predictive model comprising the machine learning algorithms used in the one or more neural networks to identify one or more geographic areas predicted by the customized predictive model to have the one or more features of interest of the geographic area selection from the user in par 072, where the models are used to perform this prediction.  See par 072: "In some examples, the plurality of models utilized by the model mixer 114 are bagger decisions trees. In some examples, the plurality of models are neural nets. In alternate examples, other known ensemble machine learning techniques or data mining algorithms may be used as the plurality of models. The model mixer 114 mixes together similar ensemble machine learning techniques in some examples (e.g., mixing bagger trees with bagger trees, neural nets with neural nets, etc.). Additionally or alternatively, the model mixer 114 mixes together different ensemble machine learning techniques in some examples (e.g., mixing bagger trees with neural nets, neural nets with buckets of models, etc.)."
Terrazas does not teach real estate parcels, library arranged on a parcel by parcel basis, and generating a customized output of the identified real estate parcels predicted to have the one or more features of interest.
Gross teaches a property assessment system that includes image processing logic.  See abstract.
Gross teaches real estate parcels in par 080, where target structures and reference structures are taught, which teach specific real estate parcels as a structure is on a parcel.  See par 080: " As part of the training step 220 noted earlier, a classifier may also be provided with additional data for the reference image structures 210 in question which can be later correlated, including any recorded/estimated economic details (value of the property), occupancy data (inhabited/not inhabited, rented/owned), internal details (size, # of bedrooms, # rooms, etc.) This type of data is available from a 
Gross then teaches library arranged on a parcel by parcel basis in par 041 where google maps image data is used, which is arranged on a parcel by parcel basis because google maps uses street data, which is parcel by parcel.
Gross then teaches generating a customized output of the identified real estate parcels predicted to have the one or more features of interest is taught by par 0102, where an output of identified parcels is taught because search results are taught such as by Zillow or Trulia.  See par 0102: "An output 370 in interface 350 can take any convenient form known in the art, including by identifying the locations of listings on a map (virtual pins) or by presenting visual listings with building images, addresses, and similar real estate data as alluded above. Information about a listing agent may be included as well, and the search results can be shared, emailed, saved etc. in any convention manner. By selecting one of the entries the user can be provided with any other useful details pertaining to the property, including the type of information maintained by such entities as Zillow, Trulia, Redfin and/or a listing broker/agent. In addition the user can be provided with additional classifying details about the building structure such as highlighted, tagged or annotated version of the building structure identified in FIG. 7E. This allows the user to quickly see the assessment of the property as performed by Building Classifier Engine 150 and/or human editors."

Current and useful information about housing stock is often both incomplete and inaccurate. While some details can be found at governmental websites (tax authorities, planning departments) and at sites such as Zillow, Trulia, Redfin, etc., there is no easy mechanism by which a prospective renter or purchaser can search and locate properties that--while not in perfect condition--may be good leads. For example many homes are dilapidated or in poor condition as a result of owners being unable to maintain such properties (or attendant grounds) because of age, poor health, etc. In some instances the structure is not even inhabited. These homes would be excellent leads for housing opportunities but currently go undiscovered and thus unexploited due to inadequate research and assessment tools.

This improvement relates to the real estate parcels and output teaching because one would be motivated to increase the ability to find different real estate parcels that are currently difficult to find would help people to locate parcels of interest.  This would improve the system of Terrazas which does not appear to drill down the machine learning to the applied use of determining similar properties.  For these reasons, one would be motivate to modify Terrazas with Gross.  
	Per claims 2 and 11, which are similar in scope, Terrazas and Gross teach the limitations of claim 1 and 10, above.  Terrazas further teaches wherein the first real estate image data and the second real estate image data comprise at least one of aerial imagery and satellite imagery in par 029 where satellite imagery is taught.
	Per claims 3 and 12, which are similar in scope, Terrazas and Gross teach the limitations of claims 1 and 10, above.  Terrazas does not teach wherein receiving from the user the parcel selection includes receiving physical addresses of the multiple real estate parcels from a computer.
	Gross teaches wherein receiving from the user the parcel selection includes receiving physical addresses of the multiple real estate parcels from a computer in par 0153 where a user can specify a particular address to get information about a structure.  See also par 0163 where the target address is taught, which is the address that was input.  
	Per claims 8 and 17, which are similar in scope, Terrazas and Gross teach the limitations of claims 1 and 10, above.  Terrazas does not teach wherein the customized output of the identified real estate parcels is displayed as a map.
	Gross teaches wherein the customized output of the identified real estate parcels is displayed as a map in par 0102 where a map is used to show the locations of listings.  
	Per claims 9 and 18, which are similar in scope, Terrazas and Gross teach the limitations of claims 1 and 10, above.  Terrazas does not teach the customized output of the identified real estate parcels is displayed as a list of addresses.
	Gross teaches the customized output of the identified real estate parcels is displayed as a list of addresses in par 0102 where instead of the map a visual listings with building images and addresses is taught.  
	Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terrazas et al., US PGPUB 2017/0091627 A1 ("Terrazas") in view of Gross, US PGPUB 2015/0213315 A1 ("Gross"), further in view of Sims et al., US PGPUB 2017/0308549 A1 (Sims").
the user selects the one or more parcel(s) by interactively selecting the one or more parcel(s) from a map.
Sims teaches the user selects the one or more parcel(s) by interactively selecting the one or more parcel(s) from a map in par 0169: "A user can use the user interface 232 to select an information window control for each displayed land parcel (or property), e.g., by selecting the land parcel polygon with a mouse cursor or touch screen. The client then generates a data query for that land parcel (with the property ID."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the geospatial machine learning teaching of Terrazas in combination with Gross with the user selects the one or more parcel(s) by interactively selecting the one or more parcel(s) from a map of Sims because one would be motivated to use a mouse on a screen to select a property to simplify the program for a user.  This saves the time of typing in an address by instead clicking, which is a user interface improvement that would motivate one ordinarily skilled in the art.
Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terrazas et al., US PGPUB 2017/0091627 A1 ("Terrazas") in view of Gross, US PGPUB 2015/0213315 A1 ("Gross"), in further view of Hsiao et al., US PGPUB 2016/0005097 A1 ("Hsiao").
Per claims 5 and 14, which are similar in scope, Terrazas and Gross teach the limitations of claims 1 and 10, above.  Terrazas does not teach generating a second customized output of the identified real estate parcels predicted to not have the one or more features of interest. 
Hsiao teaches generating a second customized output of the identified real estate parcels predicted to not have the one or more features of interest in par 054: "One or more features of non-preferred products, such as viewed but not purchased products, for example may also be collected in a suitable manner (e.g., in a log, database, etc.). Based, at least in part, on collected behavior and/or preferences, a personal preference-type ranking function may, for example, be built and/or trained, such as by using a learner function (e.g., machine learning).  That features are used is taught in par 035: "In this context, "visual vocabulary" refers to a collection of visual attributes and/or characteristics descriptive of one or more suitable features, such as color and/or texture-type features, for example, of one or more product-related images included in a database."  It is noted that the elements of features and parcels were previously taught by Terrazas and Gross.  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify machine learning of geospatial data teaching of Terrazas in combination with Gross with the step of identifying and classifying objects and features present in the one or more parcel(s) selected by the user as not having a feature of interest, wherein the customized model includes information regarding the objects and features present in the one or more parcel(s) selected by the user as not having the feature of interest teaching of Hsiao because one would be motivated to make a program more efficient so as to prevent a user from having to type in preferences each time, which by logic removes the non-preferred 
	Therefore, claims 1-5, 8-14, 17, and 18 are rejected under 35 USC 103.
	Response to arguments.  
	35 USC 101
	Examiner has responded to the 101 arguments above in the claim interpretation section.  The 101 argument is persuasive and the 101 rejection is overcome.
Prior Art Made of Record and Not Relied Upon
The following prior art is considered relevant but not relied upon in the above rejection:
	Arai Kohei, Geographic Information System Using Neural Networks, WO 2006/120724, Japanese Patent, Published November 16, 2006.  
	Teaches using neural networks to attribute data to graphic data, see par 0062.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562.  The examiner can normally be reached on M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aryan Weisenfeld can be reached on (571) 272-6602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/
 Examiner, Art Unit 3689